DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 3, contains the grammatical error “to of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7,9-12,17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gollapalli et al. (US 2015/0258870).
Re claim 1, Gollapalli et al. disclose a shock-absorbing or vibration-absorbing assembly, comprising a metal base (36) having a top surface (54), the top surface having at least one orifice (56) extending from the top surface of the metal base at least one hollow chamber beneath the top surface, the hollow chamber occupying a planar area of the metal base parallel to the top surface that is larger than a planar area of the metal base that is occupied by the orifice at the top surface; and an elastic shock-absorbing or vibration-absorbing material (52, 58) secured to the metal base due to the elastic material filling the orifice and the hollow chamber of the metal base and the elastic material filling a region above the top surface of the metal base that has a cross-sectional area parallel to the top surface of the metal base that is larger than the planar area of the metal base that is occupied by the orifice at the top surface of the metal base. (Fig. 11)

Re claims 2 and 17, Gollapalli et al. disclose wherein the metal base (36) is a plate.

Re claim 3, Gollapalli et al. disclose wherein the top surface of the metal base (36) is substantially planar.

Re claim 4, Gollapalli et al. disclose wherein the metal base (36) has a bottom surface, and the bottom surface of the metal base is substantially planar.

Re claims 5 and 12, Gollapalli et al. disclose wherein the metal base (36) has a bottom surface, and the hollow chamber  extends from the orifice (56) to the bottom surface of the metal base.

Re claim 6, Gollapalli et al. disclose wherein the elastic material (52, 58) within the hollow chamber has a bottom surface that is flush with the bottom surface of the metal base (36).

Re claims 7 and 18, Gollapalli et al. disclose wherein the at least one orifice (56) is a plurality of orifices and the at least one hollow chamber is a plurality of hollow chambers, and wherein the plurality of orifices extend from the top surface of the metal base to respective ones of the plurality of hollow chambers.

Re claim 9, Gollapalli et al. disclose wherein the metal base comprises at least one fastening hole (44) for securing the metal base in a fixed position.

Re claims 10 and 20, Gollapalli et al. disclose wherein the planar area occupied by the orifice and the planar area occupied by the hollow chamber are selected such that the elastic material located in the hollow chamber will not pass through the orifice or shear off due to breakage under impact or vibration forces experienced by the assembly, due to tensile strength of the elastic material. (Par. 34)

Re claim 11, Gollapalli et al. disclose method of securing an elastic shock-absorbing or vibration- absorbing material to a metal base, comprising: providing a metal base having top a surface, the top surface having at least one orifice extending from the top surface of the metal base to at least one hollow chamber beneath the top surface, the hollow chamber occupying a planar area of the metal base parallel to the top surface that is larger than a planar area of the metal base that is occupied by the orifice at the top surface; providing a mold having a hollow space to be filled with elastic shock- absorbing or vibration-absorbing material; placing the metal base against the mold; injecting the elastic material into the hollow chamber and orifice of the metal base and into the hollow space of the mold; and removing the mold from the metal base, so that the elastic material is secured to the metal base due to the elastic material filling the orifice and the hollow chamber of the metal base and the elastic material filling a region above the top surface of the metal base that corresponds to the hollow space of the mold and that has a cross- sectional area parallel to the top surface of the metal base that is larger than the planar area of the metal base that is occupied by the orifice at the top surface of the metal base. See Fig. 11 and Par. 34 wherein the isolation layer 52 may be coupled to the outer member 34 by over-molding.

Allowable Subject Matter
Claims 8, 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grossman, Kwak et al., Salameh, Paton, and FR411157 teach similar shock absorbing assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWAugust 8, 2022